IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41510

STATE OF IDAHO,                                  )     2015 Unpublished Opinion No. 329
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 29, 2015
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ALFREDO CABRERA,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order denying defendant’s motion to suppress, reversed; judgment of conviction
       and sentence for possession of a controlled substance, vacated.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       Alfredo Cabrera appeals from the district court’s order denying his motion to suppress.
He asserts that his arrest for obstructing a peace officer was unlawful because the statement upon
which his arrest was premised did not actually constitute obstruction under the statute. We
reverse.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       A patrol deputy for the Twin Falls County Sheriff’s Office was asked to make contact
with Alejandro Gordobea to request that he cease sending threatening text messages to a third
party. Upon arriving at the dairy where Gordobea was reported to work, the deputy encountered
two men, told them why he was there, and asked if either of them knew Gordobea. Both men
denied knowing Gordobea and, after further questioning, stated that they believed he lived in the
apartments on the dairy.

                                                1
       After the deputy was unable to locate Gordobea in the apartments, he spoke with the
dairy foreperson, who told him that Gordobea should be working in the milk barn and described
Gordobea, which matched one of the men with whom the deputy initially made contact. The
deputy returned to the milk barn with the foreperson, and the foreperson saw Gordobea running
away from the milk barn. However, Cabrera was still there, although he, too, was leaving the
milk barn. After initially attempting to evade contact with the deputy, Cabrera spoke with the
deputy and admitted that he was good friends with Gordobea. Cabrera later admitted that both
he and Gordobea lived in the apartments on the dairy, and that they lied because they were afraid
Gordobea was in trouble and might be arrested. The deputy then arrested Cabrera for obstructing
a peace officer. Upon searching Cabrera incident to his arrest, the deputy found a clear glass
pipe with methamphetamine residue in Cabrera’s jacket pocket.
       The State charged Cabrera with possession of methamphetamine, possession of drug
paraphernalia, and resisting and obstructing an officer. 1 Cabrera filed a motion to suppress the
evidence found during the search, arguing that the arrest was unlawful. After conducting an
evidentiary hearing, the district court denied the motion finding that Cabrera’s false statement to
the deputy constituted obstruction under Idaho Code § 18-705; therefore, his arrest and
subsequent search were lawful. 2 Cabrera entered a conditional guilty plea, preserving his right to
appeal the denial of his motion to suppress. The district court imposed a unified six-year
sentence, with two years determinate, but suspended the sentence and placed Cabrera on
probation. Cabrera timely appeals.
                                                II.
                                           ANALYSIS
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts

1
        The State subsequently dismissed the charges for possession of paraphernalia and
resisting and obstructing an officer.
2
       The district court rejected the State’s alternative argument--that I.C. § 18-5413(2), which
criminalizes knowingly giving false information to an officer who is investigating the
commission of a crime, justified Cabrera’s arrest--because the district court determined that the
deputy was not investigating an offense when Cabrera made his false statement. The State does
not contest this determination.

                                                 2
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
        The Fourth Amendment prohibits unreasonable searches and seizures. A warrantless
search is presumptively unreasonable unless it falls within an exception to the warrant
requirement. Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971); State v. Ferreira, 133
Idaho 474, 479, 988 P.2d 700, 705 (Ct. App. 1999). A search incident to a lawful arrest
constitutes one such exception. Riley v. California, __ U.S. ____, ____, 134 S. Ct. 2473, 2482
(2014); see also United States v. Robinson, 414 U.S. 218, 235 (1973); State v. Moore, 129 Idaho
776, 781, 932 P.2d 899, 904 (Ct. App. 1996). Searches incident to arrest are allowed because the
arresting officer needs to remove any weapons that the arrestee may have, and search for and
seize any evidence on the arrestee’s person in order to prevent its concealment or destruction.
State v. Smith, 120 Idaho 77, 81, 813 P.2d 888, 892 (1991).
        Cabrera contends that his arrest for obstructing a peace officer and subsequent search was
unlawful because the statement upon which his arrest was premised did not fall within the
purview of the I.C. § 18-705 prohibition against obstructing an officer. Idaho Code § 18-705
provides:
        Every person who wilfully resists, delays or obstructs any public officer, in the
        discharge, or attempt to discharge, of any duty of his office or who knowingly
        gives a false report to any peace officer, when no other punishment is prescribed,
        is punishable by a fine not exceeding one thousand dollars ($1,000), and
        imprisonment in the county jail not exceeding one (1) year.

Thus, the statute prohibits conduct that resists, delays, or obstructs an officer, as well as giving a
false report to a peace officer.
        Three elements must be satisfied in order to find a violation of the statute: “(1) the
person who was resisted, delayed or obstructed was a law enforcement officer; (2) the defendant
knew that the person was an officer; and (3) the defendant also knew at the time of the resistance
that the officer was attempting to perform some official act or duty.” State v. Bishop, 146 Idaho
804, 816, 203 P.3d 1203, 1215 (2009); State v. Adams, 138 Idaho 624, 629, 67 P.3d 103, 108
(Ct. App. 2003). Here, there is no dispute that the deputy was a law enforcement officer and that


                                                  3
Cabrera was aware of this fact or that the deputy was attempting to perform some official act or
duty. Rather, Cabrera contends that his statement did not obstruct the officer as required by the
first element. Cabrera asserts two different bases in support of his argument.
       First, Cabrera asserts that his false statement does not constitute a false report to establish
criminal liability under the statute. In support of his argument, Cabrera points to State v.
Brandstetter, 127 Idaho 885, 908 P.2d 578 (Ct. App. 1995). In that case, officers executed a
search warrant on Brandstetter’s law firm to locate a safe potentially related to a money
laundering investigation. During that search, the officers asked Brandstetter about the safe and
its location; in response, Brandstetter denied knowledge of the safe and its location. The officers
ultimately discovered the safe in an alley behind the law firm, and Brandstetter was charged with
obstructing an officer based on his false statements to the officers. The district court determined
that a false report in the context of I.C. § 18-705 required affirmative action in approaching law
enforcement for the specific purpose of having some action taken, as opposed to answering
questions posed by an officer. Therefore, the district court ruled that Brandstetter could not be
guilty of giving a false report, even though he made a false statement to the officers, because his
statement was made in response to police questioning. In construing the indictment as alleging a
false responsive statement that resulted in obstruction, the district court dismissed the indictment
against Brandstetter, finding no obstruction. 3 On appeal, the State did not challenge the district
court’s reasoning.    Thus, rather than determining whether Brandstetter’s false statement
constituted a false report, the issue before this Court was whether his false statement, not made
under oath, constituted obstruction under I.C. § 18-705. In the present case, the State does not
claim Cabrera made a false report under the statute.
       Accordingly, Cabrera also asserts that his false statement was no more obstructive than
would have been his silence, and thus, his false statement does not amount to obstruction within
the statute.   In Brandstetter, this Court engaged in a factual analysis to determine if
Brandstetter’s false statement increased the officers’ burden, ultimately concluding that “because
Brandstetter could have remained silent when questioned by law enforcement officials, his
unsworn oral misstatement cannot be said to have increased the officers’ burden.” Brandstetter,


3
        The charging language of the indictment alleged that Brandstetter made a false statement,
but did not allege that he made a false report. Here, there is no charging document in the record
against Cabrera for obstructing a peace officer.

                                                 4
127 Idaho at 888, 908 P.2d at 581. The Brandstetter Court did not go into factual detail as to
what might increase an officer’s burden, but simply held that where a false statement is no more
obstructive than remaining silent would have been; there is no increase in the officers’ burden.
Thus, regardless of whether Brandstetter remained silent or gave a false statement, the officers
would have had to execute the search warrant to locate the safe. It could be argued that had he
answered truthfully, the officers would not have had to conduct the search; however, the
Brandstetter Court did not go that far in its holding, but rather determined there to be no increase
in the officers’ burden based on the facts presented. Accordingly, Brandstetter’s unsworn false
statement to the police was not obstruction within the meaning of I.C. § 18-705.
        In response to Cabrera’s argument that Brandstetter dictates the result in this case, the
State argues that statements that affirmatively misdirect law enforcement in performing their
duties could be obstructive. The State argues that “Cabrera did not simply deny knowing
Gordobea or his location. Instead, he expressly misdirected the officer away from the individual
he was looking for and suggested he go look for Gordobea in apartments located on the dairy.”
The State’s argument is not supported by the record. At the suppression hearing, the deputy
testified:
        I asked them if they knew an Alejandro [Gordobea] who was working at the
        dairy, because I needed to talk to him. . . . At first they both stated that they did
        not. And then after a little bit more questioning, they said that they believed that
        he lived in the apartments on the dairy.

The deputy later testified:

        Well, at first they both stated that they didn’t know [Gordobea]; and then, like I
        said, after asking them again, they said that they believed he lived--Mr. Cabrera
        said that he believes that he lives in the apartments on the dairy. . . . I talked to
        him for a short period and then went to those apartments to see if I could locate
        [Gordobea].

The deputy’s testimony does not support the State’s assertion that Cabrera “suggested he go look
for Gordobea in apartments located on the dairy,” but reveals that Cabrera simply told the officer
where Gordobea lives. There is no context in the record as to how Cabrera’s statement was
elicited other than his statement was in response to “a little bit more questioning.”
        Further, to the extent that Cabrera’s statement that Gordobea lived in the apartments on
the dairy provided the basis for his arrest, there was no falsity. Because the deputy arrested



                                                 5
Cabrera for obstructing a peace officer on the basis that Cabrera lied to him, Cabrera’s truthful
statement as to Gordobea’s residence cannot form the basis for his arrest. 4 Therefore, there is no
factual support for the State’s assertion that Cabrera affirmatively misdirected the deputy.
       Similar to the false statement in Brandstetter, based on Cabrera’s false statement that he
did not know Gordobea, the deputy had to continue searching for Gordobea on the dairy farm.
The deputy would have continued his search had Cabrera remained silent. Like Brandstetter,
Cabrera had no affirmative obligation to answer the deputy’s questions, and thus he did not
increase the deputy’s burden. While it is true that had Cabrera told the truth, the deputy would
not have had to continue looking for Gordobea; Cabrera had no obligation to short-circuit the
deputy’s time and effort.    See Brandstetter, 127 Idaho at 888, 908 P.2d at 581. We can
determine no basis to distinguish this case from Brandstetter. 5 Therefore, because Cabrera’s
statement was no more obstructing than his silence would have been, his arrest was unlawful,
and the warrantless search incident to his arrest was unreasonable. The district court erred in
denying Cabrera’s motion to suppress.
                                                III.
                                         CONCLUSION
       We reverse the district court’s order denying Cabrera’s motion to suppress. Accordingly,
the district court’s judgment of conviction for possession of a controlled substance is vacated.
       Chief Judge MELANSON and Judge GUTIERREZ CONCUR.




4
       We express no opinion as to whether, under different circumstances, a true statement
could fall within the purview of the I.C. § 18-705 prohibition against obstructing an officer.
5
        The district court distinguished Brandstetter on the ground that Brandstetter was a target
of an investigation and thus protected by the Fifth Amendment, whereas Cabrera was not. The
State does not argue in support of that determination and we see no such distinction.

                                                 6